Citation Nr: 0738506	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residual 
chondromalacia of the left knee with degenerative arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction of this claim was 
transferred to the RO in Cleveland, Ohio.

In March 2005, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
included in the claims file.  


FINDING OF FACT

The veteran's left knee disability, residual chondromalacia 
of the left knee, is manifested by symptoms of pain and 
degenerative arthritis with noncompensable limitation of 
motion on flexion and extension. There is no evidence of 
ankylosis; subluxation, instability, or laxity; or impairment 
to the tibia or fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual chondromalacia of the left knee with degenerative 
arthritis have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (2007).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2004.  
The RO's July 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The veteran was also provided notice regarding the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Such notice was 
provided to the veteran in a March 2006 letter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.            
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Cleveland 
VA Medical Center (VAMC) have also been obtained.  The 
appellant claimed additional private medical records could be 
obtained from the Cleveland Clinic Foundation (CCF).  After 
being contacted by VA, CCF responded that the veteran had not 
been treated at the facility.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  The veteran was afforded two VA examinations 
for the purpose of rating his level of disability.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.  Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for 
increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, No. 05-2424 (U.S. Court of Appeals for Veterans 
Claims, Nov. 19, 2007).

The veteran is currently service-connected for residual 
chondromalacia of the left knee with arthritis due to trauma, 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007).  The veteran contends 
that his left knee disability is currently characterized by 
instability and limitation of motion due to arthritis pain.  
As such, he contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected left 
knee disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the veteran's left knee disability is 
currently rated under Diagnostic Code 5010 for arthritis due 
to trauma.  This diagnostic code is evaluated according to 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  The veteran is not, however, separately rated 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee or under Diagnostic Code 5257 for instability of 
the left knee.  Under such circumstances, the Board will 
therefore consider (1) whether the veteran is entitled to a 
rating in excess of 10 percent for any limitation of motion 
of the left knee for the appropriate period, and (2) whether 
the veteran is entitled to a separate rating for any 
instability of the left knee.  With regards to the first 
issue, the Board will consider whether the veteran is 
entitled to a higher rating under Diagnostic Code 5010 or 
Diagnostic Codes 5260 and/or 5261.  The veteran's left knee 
disability, as manifested by degenerative changes, may be 
assigned separate ratings under Diagnostic Codes 5010, 5260, 
and 5261.  See VAOPGCPREC 9-2004.

The veteran's claim for increase for his left knee disability 
in this case was received on July 15, 2004.  As such, the 
rating period for consideration on appeal stems from July 15, 
2003.  38 C.F.R. § 3.400 (o)(2) (2007).

I. Increased Evaluation Based on Limitation of Motion

The veteran's residual chondromalacia of the left knee 
arthritis due to trauma is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  This diagnostic code provides that arthritis due to 
trauma is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), pertinent to degenerative arthritis.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II (2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The veteran's residual chondromalacia of the left knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010 because there is X-ray evidence of degenerative 
arthritis and objective evidence of limitation of motion.  As 
was previously discussed, in considering the veteran's 
limitation of motion of his left knee disability, the Board 
must consider whether he is entitled to a higher disability 
rating under Diagnostic Code 5010 or Diagnostic Codes 5260 
and/or 5261.  As noted above, the Board will also consider 
whether a higher rating is in order given consideration of 
the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent.  An August 2004 VA 
examination report indicates that the veteran's left knee had 
flexion limited to 130 degrees and full extension to 0 
degrees.  Although the veteran reported pain and discomfort, 
especially after traveling up stairs, there is no indication 
that his range of motion was additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  A 
June 2005 VA examination report notes that the veteran 
reported pain, stiffness and occasional swelling with 
repetitive use and change of weather.  He was not wearing a 
brace or using a cane at the time, and was noted as able to 
perform normal daily activities.  Examination revealed full 
flexion to 140 degrees and full extension to zero degrees.  
However, taking into account the holding in DeLuca, the 
examiner noted repetitive use caused worsening pain, 
tenderness and fatigability over the last 30 degrees of 
flexion.  Therefore, taking these factors into account, the 
Board will consider the veteran's functional flexion to be 
110 degrees.

The Board notes that neither of the veteran's examinations 
reveal flexion limited to 60 degrees or extension limited to 
5 degrees.  Thus, the Board finds that the veteran is not 
entitled to a separate compensable rating under the schedular 
criteria of Diagnostic Codes 5260 or 5261.  The evidence of 
record does, however, demonstrate that the veteran does not 
have full flexion in his left knee.  There is     x-ray 
evidence of degenerative arthritis in the left knee and 
subjective complaints of pain.  In light of the evidence 
above, the Board finds that the veteran is not entitled to an 
evaluation greater than 10 percent evaluation under 
Diagnostic Code 5010.

II. Entitlement to a Separate Evaluation Based on Instability 
of the Left Knee

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

The Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted for the left knee, as the 
veteran's complaints of instability are not supported by the 
objective clinical findings.  The veteran demonstrated a 
negative McMurray test at his June 2005 VA examination.  In 
addition, both the August 2004 and June 2005 VA examiners 
expressly find no instability, and the June 2005 VA 
examination report notes that there is no subluxation of the 
left knee.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claim.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows no instability of the left knee, 
the Board finds that the preponderance of the evidence is 
against a separate evaluation under Diagnostic Code 5257 due 
to recurrent subluxation or lateral instability.  



III. Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected left knee disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
observes that June 2005 VA examination report notes that he 
was able to perform normal daily activities and was working 
"odd jobs" at the time.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his left 
knee disability is worse than the assigned 10 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
residual chondromalacia of the left knee.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).  As a preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for the veteran's left knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased evaluation in excess of 10 percent for residual 
chondromalacia of the left knee with degenerative arthritis 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


